Citation Nr: 1817923	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-58 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than August 17, 2005, for basic eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


(The issues of entitlement to earlier effective dates for grants of entitlement to compensation under 38 U.S.C. § 1151 for loss of use of the left hand and for deep vein thrombosis; entitlement to an effective date earlier than August 17, 2005, for an award of a TDIU; entitlement to increased ratings for major depressive disorder, amputation of all five digits of the left hand, deep vein thrombosis and diverticulitis status post hemicolectomy with colostomy and irritable bowel syndrome; and, entitlement to an extension of a temporary total convalescence rating for a stroke caused by a hemicolectomy performed on August 17, 20015, will be the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1990 to March 1992.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This matter was previously before the Board in August 2015 at which time the issue was remanded for the issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet App 238 (1999).  The issue has subsequently been perfected for appellate review.  See 38 C.F.R. § 20.200.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's claim seeking an effective date earlier than August 17, 2005, for basic eligibility to educational benefits under Chapter 35 is inextricably intertwined with the claim for an effective date earlier than August 17, 2005, for an award of a TDIU.  As noted, this latter claim is the subject of a separate appellate decision.  Hence, adjudication of the claim for an effective date earlier that August 17, 2005, for basic eligibility to educational benefits under Chapter 35 must be deferred pending resolution of the earlier effective date claim for the TDIU award.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After adjudicating the claim for an effective date earlier than August 17, 2005, for entitlement to a TDIU, readjudicate the claim for an effective date earlier than August 17, 2005, for basic eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  

2.  If the benefit being sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Thereafter, return the case to the Board for further appellate review, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




